DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9-10, 12-14, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Geohegan et al. (US 2017/0025505) (“Geohegan”).
	With regard to claim 1, Geohegan discloses a semiconductor device, comprising a base material (“substrate material”, par [0052]); and a 2D material structure (“vertical heterojunctions with the two dimensional material”, par [0051]) on the base material (“substrate material”, par [0052]) and comprising a stack (“vertically stacking different layers”, par [0049]) of at least two different transition metal dichalcogenides (“MoSe2 to MoS2 heterojunctions”, par [0048]) each having the general chemical formula MX2 (“MoSe2 to MoS2 heterojunctions”, par [0048]). where: M is Mo. W. Nb. Zr. Hf. Re. Pt. Ti. Ta. V. Co. Cd. or Cr; and X is S. Se. or Te; wherein each of the at least two different transition metal dichalcogenides (“MoSe2 to MoS2 heterojunctions”, par [0048]) is substantially free (“pristine MoSe2”, par [0109]; “pristine MoS2 material”, par [0056]; “removal of point defects such as vacancies, substitutional dopants, etc.”, par [0036]) of X-interstitial defects, X-vacancy defects, M-interstitial defects, M-vacancy defects, MX-vacancy defects, and XX-vacancy defects.

	With regard to claim 9, Geohegan discloses that the 2D material structure comprises two or more monolayers of one two or more of M0S2, MoSe2 (“MoSe2 to MoS2 heterojunctions”, par [0048]), MoTe2, WS2, WSe2, WTe2, NbSe2, ZrS2, ZrSe2, HTS2, HfSe2, and ReSe2.
	With regard to claim 10, Geohegan disclose one of the at least two different transition metal dichalcogenides comprises a crystalline-defect-free form of M0S2 (“MoSe2 to MoS2 heterojunctions”, par [0048]).
	With regard to claim 12, Geohegan disclose that the 2D material structure further comprises a monolayer (“monolayer”, par [0065]) of a metal material, a semi-metal material, or a semi conductive material (“semiconductors”, par [0065]).
	With regard to claim 13, Geohegan disclose that the at least two different transition metal dichalcogenides (“MoSe2 to MoS2 heterojunctions”, par [0048]) are coupled to one another through one or more intermolecular forces (“separated by van der Waals forces”, par [0031]).
With regard to claim 14, Geohegan discloses that two different transition metal dichalcogenides multiple 2D materials (“MoSe2 to MoS2 heterojunctions”, par [0048]) are coupled to one another through Van der Waals forces (“separated by van der Waals forces”, par [0031]).
.

Allowable Subject Matter
Claims 5 and 18-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claim 5 is that Barsoum et al. (US 2014/0162130) (“Barsoum”) does not disclose a stack including substantially crystalline-defect-free forms of two or more of at least one carbide and at least one carbonitride having the general chemical formula Mn+1Xn. 



Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive. 
Regarding claims 1, 7, 9 10, 12-14 and 20, applicant argues on page 5 that Geohegan does not describe the 2D materials MoSe2 and MoS2 as substantially free of defects.  However, Geohegan discloses a “pristine MoSe2”.  See par [0109] of Geohegan.  A pristine MoSe2 would suggest a MoSe2 without defects.  Geohegan also discloses the converted MoS2 as comparable to a “pristine MoS2 material”.  See par [0056] of Geohegan.  A pristine MoS2 material would suggest a MoS2 material without defects.  Geohegan also teaches “removal of point defects such as vacancies, substitutional dopants, etc.” to form the MoS2.  See par [0036] of Geohegan.  Thus, .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        1/8/2022